PER CURIAM.
Craig F. Woehrle, an inmate, has petitioned for a writ of certiorari in order to review an order which imposes a lien on his prison inmate trust account. This lien was imposed for satisfaction of court costs incurred when Woehrle filed a petition for a writ of mandamus. By this mandamus petition, Woehrle challenged a disciplinary proceeding which resulted in the loss of gain-time. As the state correctly concedes, because Woehrle was challenging the loss of gain-time, the circuit court proceeding was a collateral criminal proceeding for which an indigency determination is to be made in accordance with section 57.081, Florida Statutes. Schmidt v. Crusoe, 878 So.2d 361, 367 (Fla.2003). Section 57.081 does not authorize imposition of a lien. Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). Accordingly, the petition for a writ of certiorari is granted. The order imposing a lien is reversed, the lien is vacated, and the cause remanded for entry of an order directing the reimbursement of any funds which may have already been withdrawn pursuant to the lien.
REVERSED and REMANDED.
WEBSTER, DAVIS, and VAN NORTWICK, JJ., concur.